Exhibit 10.3

 

Security Agreement

[g34751kii001.jpg]

 

THIS SECURITY AGREEMENT (this “Agreement”), dated as of this 10th day of
January, 2011, is made by NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION (the
“Grantor”), with an address at 4201 Woodland Road, Circle Pines, Minnesota
55014, in favor of PNC BANK, NATIONAL ASSOCIATION, successor to NATIONAL CITY
BANK (the “Bank”), with an address at 1900 East 9th Street, Cleveland, Ohio
45202.

 

Under the terms hereof, the Bank desires to obtain and the Grantor desires to
grant the Bank security for all of the Obligations (as hereinafter defined).

 

NOW, THEREFORE, the Grantor and the Bank, intending to be legally bound, hereby
agree as follows:

 

1.                                      Definitions.

 

(a)                                  “Collateral” shall include all personal
property of the Grantor, including the following, all whether now owned or
hereafter acquired or arising and wherever located:  (i) accounts (including
health-care-insurance receivables and credit card receivables); (ii) securities
entitlements, securities accounts, commodity accounts, commodity contracts and
investment property; (iii) deposit accounts; (iv) instruments (including
promissory notes); (v) documents (including warehouse receipts); (vi) chattel
paper (including electronic chattel paper and tangible chattel paper);
(vii) inventory, including raw materials, work in process, or materials used or
consumed in Grantor’s business, items held for sale or lease or furnished or to
be furnished under contracts of service, sale or lease, goods that are returned,
reclaimed or repossessed; (viii) goods of every nature, including
stock-in-trade, goods on consignment, standing timber that is to be cut and
removed under a conveyance or contract for sale, the unborn young of animals,
crops grown, growing, or to be grown, manufactured homes, computer programs
embedded in such goods and farm products; (ix) equipment, including machinery,
vehicles and furniture; (x) fixtures; (xi) agricultural liens;
(xii) as-extracted collateral; (xiii) commercial tort claims, if any, described
on Exhibit “A” hereto; (xiv) letter of credit rights; (xv) general intangibles,
of every kind and description, including payment intangibles, software, computer
information, source codes, object codes, records and data, all existing and
future customer lists, choses in action, claims (including claims for
indemnification or breach of warranty), books, records, patents and patent
applications, copyrights, trademarks, tradenames, tradestyles, trademark
applications, goodwill, blueprints, drawings, designs and plans, trade secrets,
contracts, licenses, license agreements, formulae, tax and any other types of
refunds, returned and unearned insurance premiums, rights and claims under
insurance policies; (xvi) all supporting obligations of all of the foregoing
property; (xvii) all property of the Grantor now or hereafter in the Bank’s
possession or in transit to or from, or under the custody or control of, the
Bank or any affiliate thereof; (xviii) all cash and cash equivalents thereof;
and (xix) all cash and noncash proceeds (including insurance proceeds) of all of
the foregoing property, all products thereof and all additions and accessions
thereto, substitutions therefor and replacements thereof.  The Collateral shall
also include any and all other tangible or intangible property that is described
as being part of the Collateral pursuant to one or more Riders to Security
Agreement that may be attached hereto or delivered in connection herewith,
including the Rider to Security Agreement - Copyrights, the Rider to Security
Agreement - Patents, the Rider to Security Agreement - Trademarks and the Rider
to Security Agreement - Cash Collateral Account.

 

(b)                                 “Obligations” shall include all loans,
advances, debts, liabilities, obligations, covenants and duties owing by the
Grantor or by NORTHERN TECHNOLOGIES HOLDING COMPANY, LLC to the Bank or to any
other direct or indirect subsidiary of The PNC Financial Services Group, Inc.,
of any kind or nature, present or future (including any interest accruing
thereon after maturity, or after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding relating
to the Grantor, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), whether direct or

 

Form 10A - Multistate Rev. 10/09

 

--------------------------------------------------------------------------------


 

indirect (including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, whether or not (i) evidenced by any note, guaranty or other instrument,
(ii) arising under any agreement, instrument or document, (iii) for the payment
of money,  (iv) arising by reason of an extension of credit, opening of a letter
of credit, loan, equipment lease or guarantee, (v) under any interest or
currency swap, future, option or other interest rate protection or similar
agreement, (vi) under or by reason of any foreign currency transaction, forward,
option or other similar transaction providing for the purchase of one currency
in exchange for the sale of another currency, or in any other manner,
(vii) arising out of overdrafts on deposit or other accounts or out of
electronic funds transfers (whether by wire transfer or through automated
clearing houses or otherwise) or out of the return unpaid of, or other failure
of the Bank to receive final payment for, any check, item, instrument, payment
order or other deposit or credit to a deposit or other account, or out of the
Bank’s non-receipt of or inability to collect funds or otherwise not being made
whole in connection with depository or other similar arrangements; and any
amendments, extensions, renewals and increases of or to any of the foregoing,
and all costs and expenses of the Bank incurred in the documentation,
negotiation, modification, enforcement, collection and otherwise in connection
with any of the foregoing, including reasonable attorneys’ fees and expenses.

 

(c)                                  “Permitted Transfers” means (a) Transfers
of obsolete or worn out property, whether now owned or hereafter acquired, in
the ordinary course of business; (b) Transfers of inventory and collections of
accounts in the ordinary course of business; and (c) Transfers of equipment or
fixtures to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Transfer are reasonably promptly applied to the purchase price of such
replacement property.

 

(d)                                 “Transfer” means the sale, transfer,
license, lease or other of any property by the Grantor.

 

(e)                                  “UCC” means the Uniform Commercial Code, as
adopted and enacted and as in effect from time to time in the State whose law
governs pursuant to the Section of this Agreement entitled “Governing Law and
Jurisdiction.”  Terms used herein which are defined in the UCC and not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
UCC. To the extent the definition of any category or type of collateral is
modified by any amendment, modification or revision to the UCC, such modified
definition will apply automatically as of the date of such amendment,
modification or revision.

 

2.                                      Grant of Security Interest.  To secure
the Obligations, the Grantor, as debtor, hereby assigns and grants to the Bank,
as secured party, a continuing lien on and security interest in the Collateral.

 

3.                                      Change in Name or Locations.  The
Grantor hereby agrees that if the location of the Collateral (other than
Permitted Transfers) changes from the locations listed on Exhibit “A” hereto and
made part hereof, or if the Grantor changes its name, its type of organization,
its state of organization (if Grantor is a registered organization), its
principal residence (if Grantor is an individual), its chief executive office
(if Grantor is a general partnership or non-registered organization) or
establishes a name in which it may do business that is not listed as a tradename
on Exhibit “A” hereto, the Grantor will immediately notify the Bank in writing
of the additions or changes.

 

4.                                      Representations and Warranties.  The
Grantor represents, warrants and covenants to the Bank that: (a) all
information, including its type of organization, jurisdiction of organization,
chief executive office, and (for individuals only) principal residence are as
set forth on Exhibit “A” hereto and are true and correct on the date hereof; 
(b) the Grantor has good, marketable and indefeasible title to the Collateral,
has not made any prior sale, pledge, encumbrance, assignment or other
disposition of any of the Collateral, and the Collateral is free from all
encumbrances and rights of setoff of any kind except the lien in favor of the
Bank created by this Agreement;  (c) except for Permitted Transfers, the Grantor
will not hereafter without the Bank’s prior written consent sell, pledge,
encumber, assign or otherwise dispose of any of the Collateral or permit any
right of setoff, lien or security interest to exist thereon except to the Bank;
(d) the Grantor will defend the Collateral against all claims

 

2

--------------------------------------------------------------------------------


 

and demands of all persons at any time claiming the same or any interest therein
other than those in favor of the Bank; (e) to the Grantor’s knowledge, each
account and general intangible, if included in the definition of Collateral, is
genuine and enforceable in accordance with its terms and the Grantor will defend
the same against all claims, demands, setoffs and counterclaims at any time
asserted; and (f) at the time any account or general intangible becomes subject
to this Agreement, such account or general intangible will be a good and valid
account representing a bona fide sale of goods or services by the Grantor and
such goods will have been shipped to the respective account debtors or the
services will have been performed for the respective account debtors, and no
such account or general intangible will be subject to any claim for credit,
allowance or adjustment by any account debtor or any setoff, defense or
counterclaim other than those arising in the ordinary course of business.

 

5.                                      Grantor’s Covenants.  The Grantor
covenants that it shall:

 

(a)                                  from time to time and at all reasonable
times and at reasonable intervals allow the Bank, by or through any of its
officers, agents, attorneys, or accountants, to examine or inspect the
Collateral, and obtain valuations and audits of the Collateral, at the Grantor’s
expense but in no event greater than $7,500.00 per audit, wherever located.  The
Grantor shall do, obtain, make, execute and deliver all such additional and
further acts, things, deeds, assurances and instruments as the Bank may
reasonably require to vest in and assure to the Bank its rights hereunder and in
or to the Collateral, and the proceeds thereof, including waivers from
landlords, warehousemen and mortgagees.  After the occurrence and during the
continuance of an Event of Default, the Grantor agrees that the Bank has the
right to notify (on invoices or otherwise) account debtors and other obligors or
payors on any Collateral of its assignment to the Bank, and that all payments
thereon should be made directly to the Bank, and that the Bank has full power
and authority to collect, compromise, endorse, sell or otherwise deal with the
Collateral in its own name or that of the Grantor at any time after the
occurrence and during the continuance of an Event of Default;

 

(b)                                 keep the Collateral in good order and repair
(subject to normal wear and tear) at all times and immediately notify the Bank
of any event causing a material loss or decline in value of the Collateral,
whether or not covered by insurance, and the amount of such loss or
depreciation;

 

(c)                                  only use or permit the Collateral to be
used in accordance with all applicable federal, state, county and municipal laws
and regulations; and

 

(d)                                 have and maintain insurance at all times
with respect to all Collateral against risks of fire (including so-called
extended coverage), theft, sprinkler leakage, and other risks (including risk of
flood if any Collateral is maintained at a location in a flood hazard zone) as
the Bank may reasonably require, in such form, in such amount, for such period
and written by such companies as may be reasonably satisfactory to the Bank.
Each such casualty insurance policy shall contain a standard Lender’s Loss
Payable Clause issued in favor of the Bank under which all losses thereunder
shall be paid to the Bank as the Bank’s interests may appear.  Such policies
shall expressly provide that the requisite insurance cannot be altered or
canceled without at least thirty (30) days prior written notice to the Bank and
shall insure the Bank notwithstanding the act or neglect of the Grantor.  Upon
the Bank’s demand, the Grantor shall furnish the Bank with duplicate original
policies of insurance or such other evidence of insurance as the Bank may
require. In the event of failure to provide insurance as herein provided, the
Bank may, at its option, obtain such insurance and the Grantor shall pay to the
Bank, on demand, the cost thereof.  After the occurrence and during the
continuance of an Event of Default, proceeds of insurance may be applied by the
Bank to reduce the Obligations or to repair or replace Collateral, all in the
Bank’s sole discretion.

 

6.                                      Negative Pledge; No Transfer.  The
Grantor will not sell or offer to sell or otherwise transfer the Collateral
(except for Permitted Transfers) or grant or allow the imposition of a lien or
security interest upon the Collateral will not allow any third party to gain
control of all or any part of the Collateral, and will not use any

 

3

--------------------------------------------------------------------------------


 

portion thereof in any manner inconsistent with this Agreement or with the terms
and conditions of any policy of insurance thereon.

 

7.                                      Covenants for Accounts.  If accounts are
included in the definition of Collateral:

 

(a)                                  The Grantor will, on the Bank’s demand,
make notations on its books and records showing the Bank’s security interest and
make available to the Bank shipping and delivery receipts evidencing the
shipment of the goods that gave rise to an account, completion certificates or
other proof of the satisfactory performance of services that gave rise to an
account, a copy of the invoice for each account and copies of any written
contract or order from which an account arose.  The Grantor shall promptly
notify the Bank if an account becomes evidenced or secured by an instrument or
chattel paper and upon the Bank’s request, will promptly deliver any such
instrument or chattel paper to the Bank, including any letter of credit
delivered to the Grantor to support a shipment of inventory by the Grantor.

 

(b)                                 The Grantor will promptly advise the Bank
whenever an account debtor refuses to retain or returns any goods in a material
amount from the sale of which an account arose and will comply with any
reasonable instructions that the Bank may give regarding the sale or other
disposition of such returns. From time to time with such frequency as the Bank
may request, the Grantor will report to the Bank all material credits given to
account debtors on all accounts.

 

(c)                                  The Grantor will immediately notify the
Bank if any account arises out of contracts with the United States or any
department, agency or instrumentality thereof, and will execute any instruments
and take any steps required by the Bank so that all monies due and to become due
under such contract shall be assigned to the Bank and notice of the assignment
given to and acknowledged by the appropriate government agency or authority
under the Federal Assignment of Claims Act.

 

(d)                                 At any time after the occurrence and during
the continuance of an Event of Default, and without notice to the Grantor, the
Bank may direct any persons who are indebted to the Grantor on any Collateral
consisting of accounts or general intangibles to make payment directly to the
Bank of the amounts due.  Upon the occurrence and during the continuance of an
Event of Default, the Bank is authorized to collect, compromise, endorse and
sell any such Collateral in its own name or in the Grantor’s name and to give
receipts to such account debtors for any such payments and the account debtors
will be protected in making such payments to the Bank.  Upon the Bank’s written
request after the occurrence and during the continuance of an Event of Default,
the Grantor will establish with the Bank and maintain a lockbox account
(“Lockbox”) with the Bank and a depository account(s) (“Cash Collateral
Account”) with the Bank subject to the provisions of this subparagraph and such
other related agreements as the Bank may require, and the Grantor shall notify
its account debtors to remit payments directly to the Lockbox.  Thereafter,
funds collected in the Lockbox shall be transferred to the Cash Collateral
Account, and funds in the Cash Collateral Account shall be applied by the Bank,
daily, to reduce the outstanding Obligations.

 

8.                                      Further Assurances.  By its signature
hereon, the Grantor hereby irrevocably authorizes the Bank to execute (on behalf
of the Grantor) and file against the Grantor one or more financing, continuation
or amendment statements pursuant to the UCC in form satisfactory to the Bank,
and the Grantor will pay the cost of preparing and filing the same in all
jurisdictions in which such filing is reasonably deemed by the Bank to be
necessary or desirable in order to perfect, preserve and protect its security
interests.  If required by the Bank, the Grantor will execute all documentation
necessary for the Bank to obtain and maintain perfection of its security
interests in the Collateral.  At the Bank’s request, the Grantor will execute,
in form satisfactory to the Bank, a Rider to Security Agreement - Copyrights (if
any Collateral consists of registered or unregistered copyrights), a Rider to
Security Agreement - Patents (if any Collateral consists of patents or patent
applications), a Rider to Security Agreement - Trademarks (if any Collateral
consists of trademarks, tradenames, tradestyles or trademark applications).  If
any Collateral consists of letter of credit rights, electronic chattel paper,
deposit accounts or supporting obligations

 

4

--------------------------------------------------------------------------------


 

not maintained with the Bank or one of its affiliates, or any securities
entitlement, securities account, commodities account, commodities contract or
other investment property, then at the Bank’s request the Grantor will execute,
and will cause the depository institution or securities intermediary upon whose
books and records the ownership interest of the Grantor in such Collateral
appears, to execute such Pledge Agreements, Notification and Control Agreements
or other agreements as the Bank deems necessary in order to perfect, prioritize
and protect its security interest in such Collateral, in each case in a form
satisfactory to the Bank.

 

9.                                      Events of Default.  The Grantor shall,
at the Bank’s option, be in default under this Agreement upon the happening of
any of the following events or conditions (each, an “Event of Default”): 
(a) any Event of Default (as defined in any of the Obligations); (b) any default
under any of the Obligations that does not have a defined set of “Events of
Default” and the lapse of any notice or cure period provided in such Obligations
with respect to such default; (c) demand by the Bank under any of the
Obligations that have a demand feature; (d) the failure by the Grantor to
perform any of its obligations under this Agreement (not constituting an Event
of Default under any other provision of this Section 9) and such failure shall
continue for ten (10) days after the earlier to occur of the date upon which the
Grantor becomes aware of such default and (ii) the date upon which written
notice thereof is given to the Grantor by the Bank; (e) falsity, inaccuracy or
material breach by the Grantor of any written warranty, representation or
statement made or furnished to the Bank by or on behalf of the Grantor; (f) an
uninsured material loss, theft, damage, or destruction to any of the Collateral,
or the entry of any material judgment against the Grantor or any lien against or
the making of any levy, seizure or attachment of or on all or a material portion
of the Collateral; (g) the failure of the Bank to have a perfected first
priority security interest in the Collateral; (h) any indication or evidence
received by the Bank that the Grantor engaged in the type of activity which, in
the Bank’s reasonable discretion, would reasonably be expected to result in the
forfeiture of all or a material portion of the property of the Grantor to any
governmental entity, federal, state or local.

 

10.                               Remedies.  Upon the occurrence of any such
Event of Default and at any time thereafter during the continuance thereof, the
Bank may declare all Obligations secured hereby immediately due and payable and
shall have, in addition to any remedies provided herein or by any applicable law
or in equity, all the remedies of a secured party under the UCC. The Bank’s
remedies include, but are not limited to, the right to (a) peaceably by its own
means or with judicial assistance enter the Grantor’s premises and take
possession of the Collateral without prior notice to the Grantor or the
opportunity for a hearing, (b) render the Collateral unusable, (c) dispose of
the Collateral on the Grantor’s premises, (d) require the Grantor to assemble
the Collateral and make it available to the Bank at a place reasonably
designated by the Bank, and (e) notify the United States Postal Service to send
the Grantor’s mail to the Bank. Unless the Collateral is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, the Bank will give the Grantor reasonable written notice of the time and
place of any public sale thereof or of the time after which any private sale or
any other intended disposition thereof is to be made.  The requirements of
commercially reasonable notice shall be met if such notice is sent to the
Grantor at least ten (10) days before the time of the intended sale or
disposition.  Expenses of retaking, holding, preparing for disposition,
disposing or the like shall include the Bank’s reasonable attorneys’ fees and
legal expenses, incurred or expended by the Bank to enforce any payment due it
under this Agreement either as against the Grantor, or in the prosecution or
defense of any action, or concerning any matter growing out of or connection
with the subject matter of this Agreement and the Collateral pledged hereunder. 
The Grantor waives all relief from all appraisement or exemption laws now in
force or hereafter enacted.

 

11.                               Power of Attorney.  The Grantor does hereby
make, constitute and appoint any officer or agent of the Bank as the Grantor’s
true and lawful attorney-in-fact, with power to (a) after the occurrence and
during the continuance of an Event of Default endorse the name of the Grantor or
any of the Grantor’s officers or agents upon any notes, checks, drafts, money
orders, or other instruments of payment or Collateral that may come into the
Bank’s possession in full or part payment of any Obligations; (b) after the
occurrence and during the continuance of an Event of Default, sue for,
compromise, settle and release all claims and disputes with respect to, the
Collateral; and (c) sign, for the Grantor, such documentation required by the
UCC, or supplemental

 

5

--------------------------------------------------------------------------------


 

intellectual property security agreements; granting to the Grantor’s said
attorney full power to do any and all things necessary to be done in and about
the premises as fully and effectually as the Grantor might or could do.  The
Grantor hereby ratifies all that said attorney shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is coupled with an interest, and
is irrevocable.

 

12.                               Payment of Expenses.  At its option after the
occurrence and during the continuance of an Event of Default, to the extent the
Grantor fails to do so, the Bank may discharge taxes, liens, security interests
or such other encumbrances as may attach to the Collateral, may pay for required
insurance on the Collateral and may pay for the maintenance, appraisal or
reappraisal, and preservation of the Collateral, as determined by the Bank to be
necessary.  The Grantor will reimburse the Bank on demand for any payment so
made or any expense incurred by the Bank pursuant to the foregoing
authorization, and the Collateral also will secure any advances or payments so
made or expenses so incurred by the Bank.

 

13.                               Notices.  All notices, demands, requests,
consents, approvals and other communications required or permitted hereunder
(“Notices”) must be in writing and will be effective upon receipt.  Notices may
be given in any manner to which the parties may separately agree, including
electronic mail.  Without limiting the foregoing, first-class mail, facsimile
transmission and commercial courier service are hereby agreed to as acceptable
methods for giving Notices.  Regardless of the manner in which provided, Notices
may be sent to a party’s address as set forth above or to such other address as
any party may give to the other in writing for such purpose in accordance with
this section.

 

14.                               Preservation of Rights.  No delay or omission
on the Bank’s part to exercise any right or power arising hereunder will impair
any such right or power or be considered a waiver of any such right or power,
nor will the Bank’s action or inaction impair any such right or power.  The
Bank’s rights and remedies hereunder are cumulative and not exclusive of any
other rights or remedies which the Bank may have under other agreements, at law
or in equity.

 

15.                               Illegality.  If any provision contained in
this Agreement should be invalid, illegal or unenforceable in any respect, it
shall not affect or impair the validity, legality and enforceability of the
remaining provisions of this Agreement.

 

16.                               Changes in Writing.  No modification,
amendment or waiver of, or consent to any departure by the Grantor from, any
provision of this Agreement will be effective unless made in a writing signed by
the Bank, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice to or demand
on the Grantor will entitle the Grantor to any other or further notice or demand
in the same, similar or other circumstance.

 

17.                               Entire Agreement.  This Agreement (including
the documents and instruments referred to herein) constitutes the entire
agreement and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof.

 

18.                               Counterparts.  This Agreement may be signed in
any number of counterpart copies and by the parties hereto on separate
counterparts, but all such copies shall constitute one and the same instrument. 
Delivery of an executed counterpart of signature page to this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart.  Any party so executing this Agreement by facsimile transmission
shall promptly deliver a manually executed counterpart, provided that any
failure to do so shall not affect the validity of the counterpart executed by
facsimile transmission.

 

19.                               Successors and Assigns.  This Agreement will
be binding upon and inure to the benefit of the Grantor and the Bank and their
respective heirs, executors, administrators, successors and assigns; provided,
however,

 

6

--------------------------------------------------------------------------------


 

that the Grantor may not assign this Agreement in whole or in part without the
Bank’s prior written consent and the Bank at any time may assign this Agreement
in whole or in part.

 

20.                               Interpretation.  In this Agreement, unless the
Bank and the Grantor otherwise agree in writing, the singular includes the
plural and the plural the singular; words importing any gender include the other
genders; references to statutes are to be construed as including all statutory
provisions consolidating, amending or replacing the statute referred to; the
word “or” shall be deemed to include “and/or”, the words “including”, “includes”
and “include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement. 
Section headings in this Agreement are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.
Unless otherwise specified in this Agreement, all accounting terms shall be
interpreted and all accounting determinations shall be made in accordance with
GAAP.  If this Agreement is executed by more than one Grantor, the obligations
of such persons or entities will be joint and several.

 

21.                               Indemnity.  The Grantor agrees to indemnify
each of the Bank, each legal entity, if any, who controls the Bank and each of
their respective directors, officers and employees (the “Indemnified Parties”)
and to defend and hold each Indemnified Party harmless from and against any and
all claims, damages, losses, liabilities and expenses (including all reasonable
fees and charges of internal or external counsel with whom any Indemnified Party
may consult and all expenses of litigation and preparation therefor) which any
Indemnified Party incurs or are asserted against any Indemnified Party by any
person, entity or governmental authority (including any person or entity
claiming derivatively on behalf of the Grantor), in connection with or arising
out of or relating to the matters referred to in this Agreement or the
Obligations, whether (a) arising from or incurred in connection with any breach
of a representation, warranty or covenant by the Grantor, or (b) arising out of
or resulting from any suit, action, claim, proceeding or governmental
investigation, pending or threatened, whether based on statute, regulation or
order, or tort, or contract or otherwise, before any court or governmental
authority; provided, however, that the foregoing indemnity agreement shall not
apply to any claims, damages, losses, liabilities and expenses attributable to
an Indemnified Party’s gross negligence or willful misconduct.  The indemnity
agreement contained in this Section shall survive the termination of this
Agreement, payment of the Obligations and assignment of any rights hereunder. 
The Grantor may participate at its expense in the defense of any such claim.

 

22.                               Governing Law and Jurisdiction.  This
Agreement has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank’s office indicated above is located.  THIS
AGREEMENT WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE BANK’S
OFFICE INDICATED ABOVE IS LOCATED, EXCEPT THAT THE LAWS OF THE STATE WHERE ANY
TANGIBLE COLLATERAL IS LOCATED (IF DIFFERENT FROM THE STATE WHERE SUCH OFFICE OF
THE BANK IS LOCATED) SHALL GOVERN THE PERFECTION IF BY POSSESSION AND
FORECLOSURE OF THE LIENS CREATED HEREUNDER ON SUCH PROPERTY OR ANY INTEREST
THEREIN.  The Grantor hereby irrevocably consents to the exclusive jurisdiction
of any state or federal court in the county or judicial district where the
Bank’s office indicated above is located; provided that nothing contained in
this Agreement will prevent the Bank from bringing any action, enforcing any
award or judgment or exercising any rights against the Grantor individually,
against any security or against any property of the Grantor within any other
county, state or other foreign or domestic jurisdiction.  The Bank and the
Grantor agree that the venue provided above is the most convenient forum for
both the Bank and the Grantor.  The Grantor waives any objection to venue and
any objection based on a more convenient forum in any action instituted under
this Agreement.

 

7

--------------------------------------------------------------------------------


 

23.                               WAIVER OF JURY TRIAL.  EACH OF THE GRANTOR AND
THE BANK IRREVOCABLY WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY
DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED IN ANY OF SUCH DOCUMENTS.  THE GRANTOR AND THE BANK ACKNOWLEDGE
THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

The Grantor acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

WITNESS the due execution hereof, as of the date first written above.

 

WITNESS / ATTEST:

 

NORTHERN TECHNOLOGIES HOLDING COMPANY, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew Wolsfeld

 

 

 

 

Print Name:

 

 

Print Name: Matthew Wolsfeld

Title:

 

 

Title: CFO

(Include title only if an officer of entity signing to the right)

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela LeRose

 

 

 

 

 

 

Pamela LeRose

 

 

 

Vice President

 

8

--------------------------------------------------------------------------------


 

EXHIBIT “A”

TO SECURITY AGREEMENT

 

1.                                       Grantor’s form of organization:
corporation

 

2.                                       Grantor’s State of organization, if a
registered organization: Delaware

 

3.                                       Grantor’s principal residence, if a
natural person or general partnership:  N/A

 

4.                                       Address of Grantor’s chief executive
office, including the County: 4201 Woodland Road, Circle Pines, Minnesota 55014
(Anoka County).

 

5.                                       Grantor’s EIN, if not a natural person:
41-0857886

 

6.                                       Grantor’s organizational ID# (if any
exists): 0844552

 

7.                                       Address for books and records, if
different:  4201 Woodland Road, Circle Pines, Minnesota 55014

 

8.                                       Addresses of other Collateral
locations, including Counties, for the past five (5) years:  N/A

 

9.                                       Name and address of landlord or owner
if location is not owned by the Grantor:  N/A

 

10.                                 Other names or tradenames now or formerly
used by the Grantor:  N/A

 

11.                                 List of all existing Commercial Tort Claims
(by case title with court and brief description of claim):  N/A

 

9

--------------------------------------------------------------------------------